          Case 4:20-cv-00833-LPR Document 6 Filed 09/15/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

ELVIN SCOTT                                                                       PLAINTIFF
ADC #158250

v.                                  Case No. 4:20-cv-00833-LPR

HEFLIN, et al.                                                                DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order filed on September 15, 2020, it is considered, ordered, and adjudged

that Plaintiff Elvin Scott’s Complaint is dismissed without prejudice. (Doc. 2). This dismissal

counts as a “strike,” and the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma

pauperis appeal taken from the Order and Judgment dismissing this action is considered frivolous

and not in good faith.

       IT IS SO ADJUDGED this 15th day of September 2020.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
